                                           Case 3:21-cv-01845-JCS Document 6 Filed 04/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EUGENE AL HODGES,                              Case No. 21-cv-01845-JCS
                                                       Plaintiff,
                                   8
                                                                                        ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              In this federal habeas action, petitioner challenges a sentence he received in the San
                                  14
                                       Diego County Superior Court, which lies in the Southern District of California.
                                  15
                                       Accordingly, this action is TRANSFERRED to the United States District Court for the
                                  16
                                       Southern District of California, as that is the district of conviction. 28 U.S.C. §§ 1404(a),
                                  17
                                       2241(d); Habeas L.R. 2254-3(b). The Clerk shall transfer this action forthwith.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: April 19, 2021.
                                  20

                                  21

                                  22                                                            JOSEPH C. SPERO
                                                                                                United States Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
